I115th CONGRESS1st SessionH. R. 487IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Burgess (for himself and Mr. Amash) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Central Intelligence Agency from using an unmanned aerial vehicle to carry out a weapons strike or other deliberately lethal action and to transfer the authority to conduct such strikes or lethal action to the Department of Defense. 
1.Prohibition on Central Intelligence Agency operation of unmanned aerial vehicle strikes and transfer of authority to the Department of Defense 
(a)ProhibitionNotwithstanding any other provision of law, no officer or employee of, or contractor or detailee to, the Central Intelligence Agency shall use an unmanned aerial vehicle to carry out a weapons strike or other lethal action. (b)Transfer to Department of DefenseNotwithstanding any other provision of law, the President shall transfer to the Department of Defense all authority to use an unmanned aerial vehicle to carry out a weapons strike or other lethal action. 
